Case 3:18-cv-14862-AET-ZNQ Document 44 Filed 02/18/20 Page 1 of 1 PageID: 574



                                  BEVELOCK & FISHER LLC
                                         Attorneys at Law
                                  ______________________________
 Gregory J. Bevelock, Esq.                                                    Charles M. Fisher, Esq.
 Tel: (973) 845-2999                 14 Main Street, Suite 200                    Tel: (973) 845-2998
 gbevelock@bevelocklaw.com              Madison, NJ 07940                   cfisher@bevelocklaw.com
                                       www.bevelocklaw.com
 Fax: (973) 845-2797
                                  ______________________________

                                    February 18, 2020
By ECF
Hon. Zahid N. Quraishi, U.S.M.J.
Clarkson S. Fisher Fed. Bldg. & U.S. Courthouse
402 East State Street
Trenton, NJ 08608

        Re:     Rabbi Philip Lefkowitz et al. v. Westlake Master Ass’n Inc. et al.
                Civil Action No. 3:18-cv-14862-AET-ZNQ

Dear Judge Quraishi:

      As you know, this firm represents plaintiffs, Rabbi Philip Lefkowitz, Levi Lefkowitz, and
Moshe Lefkowitz, in the above-referenced matter. We regret to inform the Court that Rabbi
Lefkowitz died on February 3, 2020.

        Given the March 31, 2020 discovery end date, we wanted to inform the Court promptly.
Moreover, Rabbi Lefkowitz’s claims survive his death. Revock v. Cowpet Bay West Condo.
Assoc., 853 F.3d 96, 110 (3rd Cir. 2017) (Fair Housing Act claims survive the death of plaintiff);
Hawes v. Johnson & Johnson, 940 F. Supp. 697, 702 (D.N.J. 1996) (NJLAD claims survive the
death of plaintiff). The administrator of Rabbi Lefkowitz’s estate will be the proper party to
pursue his claims and to be substituted into the case, pursuant to Fed.R.Civ.P. 25(a). However,
an administrator has not yet been appointed. Until one is appointed, we respectfully request that
the fact discovery end date be held in abeyance.

       We thank the Court for its kind attention and are available to discuss this matter should
the Court desire to do so prior to our next telephonic status call scheduled for March 27, 2020.
Please be advised that I will be travelling out of the country beginning on Wednesday, February
26, 2020 and will return to the office on Thursday, March 5, 2020.

                                      Respectfully submitted,
                                      BEVELOCK & FISHER LLC

                                      s/ Gregory J. Bevelock
                                      Gregory J. Bevelock

c: Wayne E. Pinkstone, Esq. (by ECF)
